UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) December 7, 2010 TEREX CORPORATION (Exact Name of Registrant as Specified in Charter) Delaware 1-10702 34-1531521 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 200 Nyala Farm Road, Westport, Connecticut (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code (203) 222-7170 NOT APPLICABLE (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. Terex Corporation (the “Company”) issued a press release on December 7, 2010 concerning a verdict in the patent infringement lawsuit brought against Powerscreen International Distribution Limited and the Company by Metso Minerals Inc. in United States District Court for the Eastern District of New York. A copy of this press release is included as Exhibit 99.1 to this Form 8-K. Item 9.01.Financial Statements and Exhibits. (d) Exhibits 99.1Press release of Terex Corporation issued on December 7, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:December 7, 2010 TEREX CORPORATION By:/s/ Eric I Cohen Eric I Cohen Senior Vice President, Secretary and General Counsel -2-
